Citation Nr: 1002701	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Appellant was a member of the Florida Army National Guard 
covering the period from November 1985 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the claims file.

After his hearing before the Board in August 2009, the 
Appellant requested another hearing.  The Appellant is 
entitled to only a hearing on appeal.  38 C.F.R. § 20.700.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

The Appellant seeks service connection for posttraumatic 
stress disorder that he relates to his service in the Florida 
Army National Guard.  

In August 2009, the Appellant testified that he attended the 
requisite two week summer training, each year, during his 
time with the Florida National Guard.  The record shows that 
the Appellant was on active duty for training from July to 
October 1986 and in August 1994 and possibly in 1991.  

In light of 38 C.F.R. § 3.6(a), further development of the 
record is needed before the deciding the appeal.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Ask the proper official of the Florida 
Army National Guard to verify the 
Appellant's periods of active duty for 
training in 1990, 1991, 1992, 1993, and 
1995, if any, and whether any period of 
active for training was authorized under 
32 U.S.C. 316, 502, 503, 504, or 505. 

2.  Ask the Appellant to submit or 
authorize VA to obtain on his behalf 
records of treatment of any psychiatric 
illness while incarcerated from 1998 to 
2003. 

3. After the above development is 
completed, adjudicate the claim, 
considering the evidence since the 
statement of the case was issued.  If the 
benefit sought remains adverse to the 
Appellant, furnish the Appellant a 
supplemental statement of the case and 
return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


